Case 7:16-cr-00017-EKD Document 377 Filed 06/04/20 Page 1 of 1 Pageid#: 2070



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )            Case No. 7:16-cr-00017-4
                                                  )
BRANDON SCOTT THOMAS                              )

                                           FINAL ORDER

       For the reasons stated in the accompanying memorandum opinion, it is HEREBY

ORDERED that:

       1. Thomas’ motion to amend (Dkt. No. 372) is GRANTED;

       2. The government’s motion to dismiss (Dkt. No. 364) is GRANTED;

       3. Thomas’ § 2255 motion (Dkt. No. 348) is DENIED;

       4. This action shall be STRICKEN from the active docket of this court; and

       5. Finding that Thomas has failed to make a substantial showing of the denial of a

constitutional right as required by 28 U.S.C. § 2253(c), a certificate of appealability is DENIED.

       It is further directed that the clerk shall provide copies of this order and the

accompanying memorandum opinion to counsel for the government and the defendant.

       Entered: June 4, 2020.

                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge
